DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, Figs. 2-7, a first embodiment of a sensor device comprising a heat transfer member between a sensor electrode and a first insulator, wherein the first insulator encloses a measurement gas chamber, wherein the heater is embedded in the first insulator facing the measurement gas chamber (see para. [0063]-[0067], [0073]-[0099] of the instant US PGPub).
Species II, Figs. 8-9, a second embodiment of a sensor device comprising a heat transfer member between a reference electrode and a second insulator, wherein the second insulator encloses a reference gas duct, wherein a heater is embedded in the second insulator facing the reference electrode (see para. [0112]-[0117] of the instant US PGPub).
Species III, Figs. 23-24, a fourth embodiment of a sensor device comprising two solid electrolyte layers with a gas chamber therebetween, two pump electrodes on one solid electrolyte, one sensor electrode and one reference electrode on the other solid electrolyte, wherein the reference electrode is embedded in the insulator, and a heat transfer member is between the second pump electrode and the sensor electrode (see para. [0137]-[0151] of the instant US PGPub).
Species IV, Figs. 25-26, a fifth embodiment of a sensor device comprising a heat transfer member retained among the first insulator, the sensor electrode, and the solid electrolyte body, wherein the sensor electrode has formed therein a through-hole passing through the thickness of the sensor electrode, such that the heat transfer member is arranged in contact with the solid electrolyte body through the through-hole and also in contact with the inner wall of the sensor electrode which defines the through-hole, and the heat transfer member continuously overlaps the surfaces of the solid electrolyte body and the sensor electrode (see para. [0152]-[0154] of the instant US PGPub).
Species V, Fig. 28, a sixth embodiment of a sensor device comprising a heat transfer member retained among the second insulator, the reference electrode, and the solid electrolyte body, wherein the reference electrode has formed therein a through-hole passing through the thickness of the reference electrode, such that the heat transfer member is arranged in contact with the solid electrolyte body through the through-hole and also in contact with the inner wall of the reference electrode which defines the through-hole, and the heat transfer member continuously overlaps the surfaces of the solid electrolyte body and the reference electrode (see para. [0162]-[0164] of the instant US PGPub).
The species are independent or distinct because each species has mutually exclusive characteristics such as: (I) a heat transfer member located between a sensor electrode and a first insulator wherein a heater is embedded in the first insulator facing a measurement gas chamber, (II) a heat transfer member located between a reference electrode and a second insulator wherein a heater is embedded in the second insulator facing a reference gas duct, (III) a heat transfer 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic to Species I-II and IV-V, and claim 4 is generic to Species I and IV.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses along with a unique text search, searching different electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Raymond Mah on November 10, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/V.T./            Examiner, Art Unit 1794      

/MARIS R KESSEL/            Primary Examiner, Art Unit 1795